THE THIRTEENTH COURT OF APPEALS

                                   13-19-00505-CR


                                Jose Angel Matamoros
                                          v.
                                  The State of Texas


                                  On Appeal from the
                     186th District Court of Bexar County, Texas
                       Trial Court Cause No. 2018CR6389C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

June 10, 2021